Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/17/2022 has been entered.
Status of claims
Claims 2 and 17-19 have been cancelled; Claims 9 and 15 have been amended; Claims 23-24 have been added as new claims; and claims 1, 3-16, and 20-24 remain for examination, wherein claims 1, 9, and 15 are independent claims.
Previous Rejections/Objections
Previous rejection of Claims 9-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 05/17/2022.
However, in view of the Applicant’s amendments in the instant claims and reconsideration, a new ground rejection is listed as following:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-16, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US-PG-pub 20130146181 A1, thereafter PG’181) in view of Takayama et al (US 6258179 B1, thereafter US’179).
Regarding claims 1 and 9, PG’181 teaches a carburized steel component and a carburized layer with a thickness of more than 0.4 mm to less than 2 mm which is formed on an outside of the steel portion (Abstract, examples, and claims 11 and 20 of PG’181), which reads on the carburized layer as recited in the instant claim 9 and overlaps the claimed carburized layer depth range 0.5-3.0 mm as recited in the instant claim 1, Overlapping the layer depth creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the depth of the carburized layer from the disclosure of PG’181 since PG’181 teaches the same carburized steel component as claimed in the invention throughout whole disclosing range. The comparison of the composition ranges between the alloy composition ranges disclosed by #F in table 1 of PG’181 and those of the instant claim is listed in the following table. All of the alloy composition disclosed by #F in table 1 of PG’181 reads on the claimed composition ranges in the instant claims. PG’181 provides example #6 (steel F) in table 2 having NMTP less than 2 area%, which reads on the claimed NMTP limitation in the instant claims. The needle length of martensite (cl.9) depended on the prior austenite grain size (cl.1) (refer to the discussion in par.[0035] of the instant specification). PG’181 does not specify carbon concentration in carburized layer (cl.1) and the grain size of the prior austenite in the instant claims. US’179 teaches a carburized parts, methods for producing same. (Abstract, examples, and claims of US’179). All of the alloy composition disclosed by US’179 (Abstract, examples, and claims of US’179) overlap the claimed alloy composition ranges. MPEP 2144 05 I. US’179 specify surface carbon concentration is from 1.2-2.0wt% and US’179 specify the prior austenite grain size is ASTM size #9 or more (Col.22, lns.26-54 of US’179), more specifically, US’179 provides examples having average prior austenite grain size 2.4 m-6.1 m under different treatment conditions (Table 3 of US’179), which is within the claimed grain size range of claim 1 and will lead to the claimed needle length in claim 9. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize carburization layer parameters through the manufacturing process as demonstrated in US’179 for the carburized part of PG’181 since both PG’181 and US’179 teach the same carburization process for the steel alloy part as claimed in the instant invention and US’179 specify obtain a steel with dispersing cementite grains in the surface of steel uniformly and finely as not to affect fatigue strength and capable of fining the crystal grains of austenite (Abstract, claims, and technical field of US’179).

Element
From instant Claim 1 (in wt %)
From #F in table 1 of PG’181 (in wt%)
within range
(in wt%)
C
0.08-0.35
0.10
0.10
Mn
0.5-1.3
0.80
0.80
Si
0-0.35
0.01
0.01
Cr
0.2-2.0
1.51
1.51
Ni
0-4
0.005
0.005
Mo
0-0.5
0.005
0.005
Nb
0-0.06
Trace amount
Trace amount
Fe
Balance 
Balance 
Balance 
Microstructure (phases)
NMTP: less than 2vol.%

NMTP: Trace amount
(100% martensite at 0.4 mm depth)
NMTP: Trace amount
(100% martensite at 0.4 mm depth)

From claims 6 and 13
From #6 in table 2 of PG’181

Hardness
HRC: 63 or more
HV: 772 or more
HV: 871 at 50m depth
HV: 775 at 0.4mm depth
meet


Still regarding claims 1, 9, and claims 21-22, the claimed carbide particle density is recognized as features fully depended on the alloy composition and treating process. As discussed above, PG’181 in view of US’179 teaches the same alloy manufactured by the similar carburization process under the similar process conditions for the same carburized part application as recited in the instant invention. The claimed features would be highly expected for the steel part of PG’181 in view of US’179. MPEP 2112 01 and 2145 II. Actually, more specifically, US’179 specify precipitating 5-20%Vol% of cementite particle with 1 m or less size in the carburized surface layer and providing photograph of distribution of particle in surface layer (Fig.21 and 25 x400), which overlaps the claimed carbides distribution as recited in the instant claims (the density can be calculated from the size and amount of carbide in the carburized layer—noted by the Examiner). Overlapping in the density and distribution of the carbides creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize carbides distribution in the carburization layer as demonstrated in US’179 for the carburized part of PG’181 since both PG’181 and US’179 teach the same carburization process for the steel alloy part as claimed in the instant invention and US’179 specify obtain a steel with dispersing cementite grains in the surface of steel uniformly and finely as not to affect fatigue strength and capable of fining the crystal grains of austenite (Abstract, claims, and technical field of US’179).
Regarding claims 3, 8, and 11, US’179 specify precipitating 5-20%Vol% of cementite particle with 1 m or less size in the carburized surface layer and providing photograph of distribution of particle in surface layer (Fig.21 and 25 x400), which overlaps the claimed carbides distribution as recited in the instant claims (the density can be calculated from the size and amount of carbide in the carburized layer—noted by the Examiner). MPEP 2144 05 I. Furthermore, the claimed carbide particle density (cl.3 and 11) and minimum area of the carbides (cl.8) are recognized as features fully depended on the alloy composition and treating process. As discussed above, PG’181 in view of US’179 teaches the same alloy manufactured by the similar carburization process under the similar process conditions for the same carburized part application as recited in the instant invention. The claimed features would be highly expected for the steel part of PG’181 in view of US’179. MPEP 2112 01 and 2145 II. Actually, US’179 provides photos for the microstructure of the carburized layer under different treating conditions (Fig.5, 15, 17, 21, and 23-25 of US’179), which reads on the claimed features of the carbides as recited in the instant claims. 
Regarding claims 4-5 and 12, US’179 specify including carbides precipitation up to 35 Vol% in the carburized part (cl.4 of US’179), which overlaps the claimed carbide area fraction as recited in the instant claims. MPEP 2144 05 I.
Regarding claims 6, 13, and 16, the example #6 in table 2 of PG’181 provides HV value (in the comparison table) meet the claimed hardness limitations. (HRC in claims 6, 13, and 16 can be obtain from the hardness conversion for HV to HRC, refer to hardness conversion table: http://www.gordonengland.co.uk/hardness/hardness_conversion_2m.htm).
Regarding claims 7 and 14, PG’181 in view of US’179 teaches a carburized parts, methods for producing same as discussed above. The comparison of the composition ranges between the alloy composition ranges disclosed by #1 in table 1 of US’179 and those of the instant claims is listed in the following table. All of the essential alloy composition disclosed by #1 in table 1 of US’179 reads on the claimed composition ranges in the instant claims. It is noted that Cr and Ni range for the #1 in table 1 of US’179 are outside the claimed Cr and Ni ranges. However, US’179 specify adjusting Cr in 0.2-1.5wt% and Ni in 0.1-5.0wt%, which overlaps the claimed Cr and Ni ranges. Overlapping in alloy composition ranges creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Cr and Ni in the alloy of US’179 since both PG’181 and US’179 teach the same carburization process for the steel alloy part and US’179 specify obtain a steel with dispersing cementite grains in the surface of steel uniformly and finely as not to affect fatigue strength and capable of fining the crystal grains of austenite (Abstract and technical field of US’179).
Element
From instant Claim 7 and 14 (in wt %)
From #1 in table 1 US’179 (in wt%)
within range
(in wt%)
C
0.18-0.23
0.21
0.21
Mn
0.8-1.2
1.08
1.08
Si
0-0.35
0.21
0.21
Cr
0.65-1.0
0.16
0.2-1.5 (Col.13, lns40-67)
--
Overlapping range
0.65-1.0
Ni
0.15-0.45
0.57
0.1-5.0 (col.14, lns.44-60)
--
Overlapping range
0.15-0.45
Mo
0.15-0.45
0.16
0.16
Nb
0-0.06
Trace amount
Trace amount
Fe
Balance 
Balance 
Balance 


Regarding claim 10, US’179 provides examples having average prior austenite grain size 2.4 m-6.1 m under different treatment conditions (Table 3 of US’179), which is within the claimed grain size range in the instant claim.
Regarding claim 15, as discussed in the rejection for the instant claims 1 and 9, PG’181 in view of US’179 teaches a carburized parts, methods for producing same. PG’181 in view of US’179 teaches the steel material composition ranges, depth of the carburized layer and carbon content in the carburized layer as recited in the instant claim (refer the rejection for the instant claims 1 and 9 above). PG’181 teaches shaping the part before carburization treatment (par.[0003] of PG’181), PG’181 specify carburizing at temperature 830-1100oC with carbon potential 0.5-1.2%; quenching and tempering with quenching to range from room temperature to 250oC (par.[0167]-[0168] of PG’181), which overlaps the claimed carburization temperature range of 900-1000OC as recited in the instant claim. MPEP 2144 05 I. PG’181 does not specify re-heating and quenching as recited in the instant claim. US’179 teaches reheating and quenching after carburization treatment in hydrocarbon atmosphere (Fig.5(b), Fig.18, and Col.12, lns.8-20 of US’179), which reads on the reheating and re-cooling process as recited in the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize manufacturing process including re-heating and re-cooling as demonstrated in US’179 for the carburized part of PG’181 since both PG’181 and US’179 teach the same carburization process for the steel alloy part and US’179 specify obtain a steel with dispersing cementite grains in the surface of steel uniformly and finely as not to affect fatigue strength and capable of fining the crystal grains of austenite (Abstract and technical field of US’179). US’179 teaches reheating at 800oC for 2hr and gas cooling (Fig.18 of US’179) and provides reheating treatment example with carbon potential of 1.0 (Col.23, lns.19-35 of US’179), which is within the reheating temperature range and reads on the carbon potential as claimed in the instant claim 15.
Regarding claim 20, US’179 teaches the carburization atmosphere including N2, H2, Co, CO2, and H2O (Col.19, lns.3-30 of US’179), which reads on the claimed atmosphere in the instant claim.
Regarding claim 23, US’179 provides examples having average prior austenite grain size 2.4 m-6.1 m under different treatment conditions (Table 3 of US’179), which overlaps the claimed grain size range of 5-6 microns as recited in the instant claim 23. MPEP 2144 05 I.  
Regarding claim 24, US’179 specify surface carbon concentration is from 1.2-2.0wt% (Col.22, lns.26-54 of US’179),  which is within the claimed surface carbon amount as recited in the instant claim 24. 

Response to Arguments
Applicant’s arguments to the art rejection to Claims 1, 3-16, and 20-24 have been considered but they are moot in view of the new ground rejection as stated above. The Applicant’s arguments related to the amended features have been stated in the rejection above.
The Applicant’s arguments are summarized as following:
1, Regarding the rejections for claims 1 and 9, Kubota (PG’181) does not specify the claimed carbide distribution and the process limitations are critical for the formed features. This limitation is not necessarily present from the disclosure of the cited references..
2, the claimed limitations (process conditions) has criticality in term “Fatigue lifespans” as shown in Fig.3 of the instant specification. 
3, Fig.5(b) is not a proper working example for Takayama et al (US’179), which may result undesirable properties. 
In response
Regarding the argument 1, Firstly, the Applicant's arguments are not persuasive since the arguments are against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Kubota (PG’181) in view of Takayama et al (US’179) is applied to the 1, 3-16, and 20-24. The motivation for combining Takayama et al (US’179) and Kubota (PG’181) can refer to the rejection above and previous office action dated 9/28/2021. Secondly, US’179 specify precipitating 5-20%Vol% of cementite particle with 1 m or less size in the carburized surface layer and providing photograph of distribution of particle in surface layer (Fig.21 and 25 x400) (the density can be calculated from the size and amount of carbide in the carburized layer), which overlaps the claimed carbide distribution in the carburized layer as claimed in the instant claims. Overlapping in carbide distribution in the carburized layer creates a prima facie case of obviousness. MPEP 2144 05 I.
Regarding the argument 2-3, US’179 teaches not only reheating at 800oC for 1hr and gas cooling (Fig.5(b) of US’179), but also teaches reheating at 800oC for 2hr and gas cooling for working examples (Fig.18 of US’179) which is within the reheating temperature range as claimed in the instant claim. It is further noted that the argued properties, such as “surface contact fatigue lifespans” is not included in the instant claims, which is suggested put into the claims to provides further limitations for the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734